Citation Nr: 1706755	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  11-18 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifesting in back pain, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a skin disability, to include as secondary to exposure to herbicide agents.

3.  Entitlement to an initial compensable disability rating for service-connected erectile dysfunction.

4.  Entitlement to an effective date prior to September 23, 2009 for the award of Special Monthly Compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966 and from November 1967 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO), which denied the Veteran's claims for entitlement to service connection for back pain and unspecified skin rash and granted service connection for erectile dysfunction, assigning a noncompensable disability rating effective April 18, 2008.  

The Board remanded these appeals for further development in October 2015.  The claims have since been returned to the Board for appellate review.

In an October 2010 rating decision, the RO granted Special Monthly Compensation (SMC) based on loss of use of a creative organ, and assigned an effective date of September 23, 2009.  As this award does not cover the entire appeal period for which the Veteran seeks an increased initial evaluation for his service-connected erectile dysfunction, the issue of entitlement to an effective date prior to September 23, 2009 for the award of SMC under 38 U.S.C. § 1114(k) is found to have been raised as part and parcel to the claim for a higher initial rating currently before the Board.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue).  It has thus been added to the list of issues on appeal.

The issues of entitlement to service connection for low back and skin disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The most probative evidence of record shows that throughout the appeal period, the Veteran's erectile dysfunction has not been manifested by penile deformity.

2.  The Veteran is in receipt of service connection for erectile dysfunction associated with prostate cancer (treated with seed implants) effective from April 18, 2008, the date of his claim of entitlement to service connection for prostate cancer; the evidence is at least in balance as to whether the erectile dysfunction has been complete and resulted in loss of use of a creative organ for the duration of the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for erectile dysfunction have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155 , 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7522 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of April 18, 2008, but no earlier, for the award of Special Monthly Compensation for loss of use of a creative organ have been met. 38 U.S.C.A. §§ 1114(k), 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.350(a); 3.400 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for erectile dysfunction.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify has been satisfied. 

The duty to assist the Veteran is also found to have been satisfied with respect to this claim.  VA and private treatment records have been associated with the claims file.  The Veteran was given the option to present testimony at a hearing before the Board, but did not avail himself of that opportunity.  In addition, adequate VA examinations were obtained with respect to the issue decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA genitourinary examination reports listed the Veteran's reported symptomatology and provided the information needed for an assessment under the relevant the rating criteria.  In particular, the December 2015 VA male reproductive examination provided detailed information as to whether the Veteran had any penile deformity, as directed in the October 2015 Board remand; such action is found to substantially comply with the remand's directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected erectile dysfunction since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  

The available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

III. Erectile Dysfunction

The Veteran's erectile dysfunction has been rated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7522. 

Under Diagnostic Code 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a noncompensable evaluation is for assignment when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran was afforded a VA genitourinary examination in October 2008.  He was noted to have erectile dysfunction, treated with oral medication.  The report states that the medication allowed for penetration/intercourse and normal ejaculation.  On physical examination, the urethra, testicles, penis, and epididymis/spermatic cord/scrotum were all found to be normal.  The prostate was found to be generally enlarged.

The Veteran submitted a Notice of Disagreement in June 2009 in which he objected to the October 2008 examiner's report.  The Veteran asserted that he did not tell the examiner that penetration was possible, and instead stated that he was not sexually active and that his doctor had given him a sample of Viagra.  He continued that at the time, he had no way of knowing if it would help, but that it did not help when he eventually tried it.  He indicated that when he saw his doctor and told him what had happened, he was prescribed Levitra and Cialis, neither of which were effective.

The Veteran was provided with an additional VA examination in July 2009 to assess the status of the Veteran's service-connected prostate cancer and assess the presence and severity of any residuals of the disease.  The Veteran reported suffering from erectile dysfunction where he is not able to obtain or maintain an erection.  He was noted to have tried the three aforementioned medications, with the Cialis offering some improvement in his symptoms.  The examination report indicates, however, that the Veteran was not able to engage in vaginal penetration with ejaculation, and experienced retrograde ejaculation.  On physical examination, the testicles were noted to be of normal size and consistency without atrophy.  Penis, testicles, epididymis, spermatic cord, and seminal vesicles were all normal.  The examiner listed a diagnosis of adenocarcinoma of the prostate status post radioactive seed implantation, with a residual of erectile dysfunction, noted to be "active and complete."

The Veteran was provided with another genitourinary examination in January 2010, at which he reported not being able to achieve penetration, despite the use of multiple treatment methods.  The examiner stated that the Veteran's erectile dysfunction was active and complete.  On physical examination, the testicles were noted to be normal in size without significant atrophy, but with a small varicocele noted at the left inferior pole of the left testicle.  Epididymis and spermatic cord were without abnormality and the penis was described as circumcised and without deformity.

At a May 2015 VA examination, the Veteran was again noted to have erectile dysfunction with inability to achieve an erection sufficient for penetration and ejaculation with medication.  Pursuant to the October 2015 remand directives, the Veteran was provided with a final VA male reproductive examination in December 2015.  At that time, he continued to report erectile dysfunction with no ability to engage in intercourse.  On physical examination, his penis, testes, epididymis all were found to be normal.

Based on the evidence of record, the Board finds that a compensable evaluation for erectile dysfunction is not warranted.  While the Veteran has loss of erectile power, the medical evidence of record neither indicates nor does the Veteran contend that he has any physical deformity of the penis. The Board further notes that review of the regulations for evaluation of genitourinary conditions discloses no other diagnostic code that more appropriately reflects the Veteran's erectile dysfunction. 38 C.F.R. §§ 4.20, 4.27 (2016).  Without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction. Here, the requirement under DC 7522 of deformity of the penis with loss of erectile power clearly means that both factors are required.  38 C.F.R. § 4.115b; see Melson v. Derwinski, 1 Vet. App. 334 (1991).  Thus, the Veteran's erectile dysfunction is most appropriately rated as a noncompensable residual of his prostate cancer, and the claim for an initial compensable disability rating must be denied.

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's erectile dysfunction is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).  As discussed above, there is a higher rating available under the applicable diagnostic code, but the Veteran's genitourinary disability does not result in such manifestations contemplated by that rating.  There is no suggestion in the medical evidence that a noncompensable rating does not reasonably describe the Veteran's disability level and symptomatology in this instance, particularly as the Veteran is in receipt of service connection and a separate rating for prostate cancer with urinary incontinence.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has previously been awarded service connection for prostate cancer (seed implants) with urinary incontinence, posttraumatic stress disorder, radiation proctatitis, bilateral pseudoaphakia status post cataract removal.  In this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total disability rating based on individual unemployability claim is part of an increased rating claim when such claim is expressly raised by the Veteran or is raised by the record.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected erectile dysfunction, either alone or in combination with other service-connected disability, renders him unable to obtain or maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with his claim for entitlement to an initial compensable rating for service-connected erectile dysfunction. 

In light of the above, a preponderance of the evidence is against the claim for entitlement to an initial compensable disability rating for erectile dysfunction.  The benefit-of-the-doubt rule therefore does not apply, as the evidence for and against the claim is not in equipoise, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

IV. Special Monthly Compensation

VA has an obligation to assist a claimant in developing the facts pertinent to the claim and to render a decision that grants every benefit that can be supported in law. 38 C.F.R. § 3.103(a).  A veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Relevant to this appeal, a claim for an increased evaluation may include the "inferred issue" of entitlement to SMC, even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Relevant to the appeal adjudicated herein, in an October 2010 rating decision, the RO granted the Veteran's claim for SMC based on loss of use of a creative organ and assigned an effective date of September 23, 2009, the date identified by the RO as the date of claim.  

The Board notes, however, that the appeal period for the claim seeking a higher initial rating for service-connected erectile dysfunction dates back to April 18, 2008, the date of his original claim for service connection.  Although the Board acknowledges that the October 2008 VA examiner indicated that the Veteran's erectile dysfunction was treated with oral medication which allowed penetration/intercourse and normal ejaculation, the Board finds the Veteran's explanation submitted with his Notice of Disagreement to be persuasive, particularly as his treatment records from the same period do not demonstrate the effectiveness of the medication noted by the examiner, and every subsequent VA examination documents erectile dysfunction that is complete and active, without significant improvement from medication.

As the evidence is found to at least reach the point of equipoise with respect to the criteria for entitlement to SMC based on loss of use of a creative organ for the entire appeal period, all reasonable doubt will be resolved in the Veteran's favor and the award of SMC must be extended accordingly.  


ORDER

A compensable initial disability rating for erectile dysfunction is denied.

An effective date of April 18, 2008, but no earlier, for special monthly compensation for loss of use of a creative organ is granted, subject to the regulations governing the payment of monetary benefits.




REMAND

The Veteran asserts that he suffers from a skin disability resulting from his exposure to an herbicide agent, to include Agent Orange, during his service in Vietnam.  The claims file contains a PIES response confirming that the Veteran served in the Republic of Vietnam from January 22, 1969 to February 29, 1970.  Thus, he is presumed to have been exposed to herbicide agents, including Agent Orange, during such service.  38 C.F.R. § 3.307 (2016). 

The Veteran was provided with a VA dermatological examination in November 2008.  The Veteran described having a skin rash after being in Vietnam that seems to come and go, but stated he had never received a diagnosis for his rash but was treated with a topical steroid.  The examiner diagnosed the Veteran with tinea versicolor, and indicated that no medical opinion was requested.  VA treatment records from more recently, including from February 2016, note treatment for plaque psoriasis/psoriasis-type eczema.

With regard to his claim for a disability resulting in low back pain, the Veteran was provided with a VA medical opinion in August 2010.  It was noted that the Veteran was claiming low back pain as a result of radiation seed implants of the prostate for treatment of service-connected adenocarcinoma of the prostate.  The physician indicated that this condition "is not objectively documented as being caused by radiation seed implants in the claims file."  The physician provided an opinion that the lumbosacral area is too far from the prostate for the Veteran to have had conditions causing low back pain resulting from the radiation seed implant treatment.  It was noted that examination of the Veteran was not indicated and that the opinion was easily rendered based on review of the objective medical data and medical literature.  The physician also indicated that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Veteran's claim for service connection for a skin disability, no opinion has yet been provided.  VA treatment records from March 2014 to February 2016 note that the Veteran was undergoing outside treatment for plaque psoriasis/psoriasis-type eczema.  A March 2014 VA health and physical initiation outpatient visit note documents the Veteran's report that he was told by a private dermatologist that his psoriasis-type eczema may be secondary to Agent Orange exposure.  Given this evidence, the Veteran should be provided with an additional VA examination and medical opinion as to the nature and etiology of any current skin disability.

Conversely, while a medical opinion was provided regarding his claimed back pain, the Veteran was not provided with a VA examination to assess the nature of any such disability.  While the August 2010 physician asserted that an examination was not needed, no diagnosis was provided, although VA and private treatment records show that the Veteran underwent physical therapy for low back and right flank pain, and further underwent testing demonstrating mild osteoporosis in March 2011.  

A private physical therapy record noted that evaluation of the Veteran revealed symptoms consistent with lumbar strain and tightness and restriction of right lumbar paraspinal, lumbar myofascial, and quadratus lumborum.  The physical therapist additionally noted that the Veteran may have pain related to his prostate cancer, to be ruled/out or confirmed by MRI.  

The medical opinion provided is also found to be inadequate for adjudicatory purposes, as the physician's conclusion that "the lumbosacral area is too far from the prostate for the Veteran to have had conditions causing low back pain resulting from the radiation seed implant treatment," is merely conclusory and does not discuss or explain the medical basis for such conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  

Thus, in order to meet VA's duty to assist, remand is found warranted to provide the Veteran with adequate VA examinations and medical opinions.

Review of the evidence of record further indicates that relevant private treatment records remain outstanding.  VA treatment records from at least June 2009 to July 2012 indicate that the Veteran was seen by outside physicians, including a Dr. W. H. (a dermatologist) and a December 2014 VA treatment record provides the name and address of a Dr. J. K., from whom the Veteran received private dermatological care.  

Although May 2014 and May 2015 VA medical records include a "scanned report" noting that dermatology progress notes, diagnostic testing, and pathology reports from Dr. J. K. had been scanned, the actual scanned private records themselves do not appear to have been associated with the claims file.  On remand, the AOJ should take all required action to obtain and associate these records with the claims file, with assistance from the Veteran, as needed.

As the Board is remanding these claims for further development, the AOJ should also take action to ensure updated records of VA treatment are obtained and associated with the claims file.   

Accordingly, the claims are REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records from February 2016 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Associate any scanned treatment records from private dermatologist J. K. with the claims file.  The Board notes that VA treatment records include scanned reports from May 2014 and May 2015 indicating dermatology progress notes, diagnostic testing, and pathology reports from this private care provider had been scanned.

Ask the Veteran to identify any treatment he has received relating to his skin and/or back disorders for which records have not yet been sought/obtained by VA, and to provide a release form for any such records of private treatment so that VA can request them on his behalf, including those from dermatologists J. K. and W. H. (The Board notes that while records from W. H. from August 2008 and September 2007 are in the claims file, VA treatment records indicate that the Veteran has received additional treatment from this dermatologist at least through July 2012).  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any private records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

(Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the treatment provider and facility should be used in order to aid him in responding to the request.)

3.  Thereafter, schedule the Veteran for an examination with a suitably qualified VA medical professional to assess the nature and etiology of any current skin disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following:

a.  Specify whether the Veteran has had chloracne or other acneform disease consistent with chloracne at any point during the appeal period (April 2008 to present).

b.  Provide an opinion as to whether any "skin rash" disability present during the appeal period (April 2008 to present) at least as likely as not (50 percent probability or greater) was caused by his period of active military service.  The examiner should specifically opine regarding the likelihood that the skin disability was caused by the Veteran's conceded exposure to Agent Orange during his service in the Republic of Vietnam.  

The examiner is advised that photographs of the Veteran's skin disorder are of record, and diagnoses of tinea versicolor and plaque psoriasis/psoriasis-type eczema have been made at various times during the appeal period .

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing Parts 1 & 2, schedule the Veteran for a VA examination with a suitably-qualified medical professional to determine the nature and etiology of any low back disability present at any time during the relevant appeal period (April 2008 to present).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination, and it must be specifically noted on the examination report whether this review took place.  

Following review of the relevant evidence, the examiner must address the following:

a.  Provide a diagnosis for any and all disabilities manifesting in low back pain at any time during the relevant appeal period (April 2008 to present).  

b.  For any diagnosis identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused by the Veteran's service-connected prostate cancer and/or residuals, to include treatment of such with radiation seed implants.

c.  For any diagnosis identified above, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it was aggravated (permanently worsened beyond the normal progression of the disorder) by the Veteran's prostate cancer, its residuals, and/or any treatment of such.  

If it is determined that a disorder manifesting in low back pain has been aggravated by a service-connected disability and/or its treatment, the examiner should quantify the approximate level of disability, or baseline, before the onset of aggravation, to the extent possible. 

If the Veteran's reported low back pain is found to represent a symptom or residual of a service-connected disability, without a separate diagnosable disability, the reviewer should so state. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must include in the medical report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the reviewer does not have the needed knowledge or training).

5.  Thereafter, review the requested medical opinions to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as needed.  

6.  After completing the above, conduct any additional development deemed necessary in light of the expanded record then readjudicate the Veteran's claims for entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange in Vietnam, and entitlement to service connection for a low back disability, to include as secondary to service-connected prostate cancer with treatment via radiation seed implants.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


